Exhibit CERTIFICATION OF CHIEF EXECUTIVE OFFICER Pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, the undersigned officer of Subjex Corporation does hereby certifythat: (a) the Quarterly Report on Form 10-QSB of Subjex Corporation for the month ended March 31, 2008 (the “Report”) fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (b) information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of Subjex Corporation Date: May 19, 2008 By: /s/ Andrew D. Hyder AndrewD.Hyder President & Chief Executive Officer
